DETAILED ACTION   

1.	The Office Action is in response to Application 17404376 filed on 08/17/2021. Claims 1-14 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
		 		Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 08/17/2021, 09/29/2021, 03/16/2022 and 04/19/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claim 1 -7, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1, 3, 2, 6 -9 of US Patent US 10630979 in view of Sohn et al. (US 20110047155) indicated below.  
For Claim 1-7 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method of controlling intra prediction for decoding of a video sequence.  As clearly indicated in the table below, each claimed limitations of claim 1-7 of the current application are anticipated by the corresponding limitations of claim 1, 3, 2, 6 -9 of the reference patent except of video encoding.
US 10630979
 Current Application
Claim 1:

A method of controlling intra prediction for decoding of a video sequence, the method being performed by at least one processor, and the method comprising: 
setting a table including a plurality of intra prediction modes respectively corresponding to a plurality of intra prediction angles, the plurality of intra prediction angles including diagonal intra prediction angles respectively corresponding to diagonal directions of all shapes of coding units;  
selecting, for decoding the video sequence, one of the plurality of intra prediction modes, from the set table;  
determining a ratio of a width to a height of a coding unit;  and based on the determined ratio being greater than or equal to 4 or less than or equal to 1/4, removing, from the set table, a first number of multiple intra prediction modes, the first number corresponding to the determined ratio and a shorter side among the width and the height, wherein the selecting the one of the plurality of intra prediction modes comprises selecting, for decoding the video sequence, the one of the plurality of intra prediction modes, from the set table from which the first number of the multiple intra prediction modes is removed

claim 3’s limitation:
wherein a number of the plurality of intra prediction modes included in the set table is 67, and the set table includes: 
TABLE-US-00011 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle -- 32 29 26 23 20 18 16 14 12 10 8 6 4 3 2 1 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle 0 -1 -2 -3 -4 -6 -8  -10 -12 -14 -16 -18 -20 -23 -26 -29 -32 predModeIntra 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 intraPredAngle -29 -26 -23 -20 -18 -16 -14 -12 -10 -8 -6 -4 -3 -2 -1 0 1 predModeIntra 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 intraPredAngle 2 3 4 6 8 10 12 14 16 18 20 23 26 29 32 
where predModeIntra comprises the plurality of intra prediction modes, and 
intraPredAngle comprises the plurality of intra prediction angles

claim 2’s limitations:
wherein each of the diagonal intra prediction angles is denoted by .alpha., and tan(.alpha.) is equal to [1/32, 2/32, 4/32, 8/32, 16/32, 32/32]
claim 6’s limitations:
wherein a number of the plurality of intra prediction modes included in the set table is 35, and the set table includes: 
TABLE-US-00012 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle -- 32 26 20 16 12 8 4 2 0 -2 -4 -8 -12 -16 -20 -26 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle -32 -26 -20 -16 -12 -8 -4 -2 0 2 4 8 12 16 20 26 32 
  where predModeIntra denotes the plurality of intra prediction modes, and intraPredAngle denotes the plurality of intra prediction angles



claim 1’s limitations:

determining a ratio of a width to a height of a coding unit;  and based on the determined ratio being greater than or equal to 4 or less than or equal to 1/4, removing, from the set table, a first number of multiple intra prediction modes, the first number corresponding to the determined ratio and a shorter side among the width and the height, wherein the selecting the one of the plurality of intra prediction modes comprises selecting, for decoding the video sequence, the one of the plurality of intra prediction modes, from the set table from which the first number of the multiple intra prediction modes is removed

claim 7’s limitations:
wherein the removing the first number of multiple intra prediction modes comprises, based on a second number of the plurality of intra prediction modes included in the set table being 35: based on the determined ratio being 4, 8, 16 or 32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 5, 6, 7 or 8, respectively;  and based on the determined ratio being 1/4, 1/8, 1/16 or 1/32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 5, 6, 7 or 8, respectively

claim 8’s limitations:
wherein the removing the first number of multiple intra prediction modes comprises, based on a second number of the plurality of intra prediction modes included in the set table being 67: based on the determined ratio being 4, 8, 16 or 32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 10, 12, 14 or 16, respectively;  and based on the determined ratio being 1/4, 1/8, 1/16 or 1/32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 10, 12, 14 or 16, respectively

claim 9’s limitations: 
for each of the plurality of intra prediction modes included in the set table from which the first number of the multiple intra prediction modes is removed, based on a respective one of the plurality of intra prediction angles being greater than a diagonal direction of the coding unit, mapping the respective one of the plurality of intra prediction angles to the diagonal direction


Claim 1 


A method of controlling intra prediction for encoding of a video sequence, the method being performed by at least one processor, and the method comprising: 

setting a table including a plurality of intra prediction modes respectively corresponding to a plurality of intra prediction angles; 




and selecting, for encoding the video sequence, one of the plurality of intra prediction modes, from the set table, wherein a number of the plurality of intra prediction modes included in the set table is 67, the set table including: TABLE-US-00011 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle — 32 29 26 23 20 18 16 14 12 10 8 6 4 3 2 1 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle 0 −1 −2 −3 −4 −6 −8 −10 −12 −14 −16 −18 −20 −23 −26 −29 −32 predModeIntra 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 intraPredAngle −29 −26 −23 −20 −18 −16 −14 −12 −10 −8 −6 −4 −3 −2 −1 0 1 predModeIntra 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 intraPredAngle 2 3 4 6 8 10 12 14 16 18 20 23 26 29 32 where predModeIntra comprises the plurality of intra prediction modes and intraPredAngle comprises the plurality of intra prediction angles


























claim 2’s limitations: 
wherein each of the diagonal intra prediction angles is denoted by α, and tan(α) is equal to {1/32, 2/32, 4/32, 8/32, 16/32, 32/32}.
claim 3’s limitations:
wherein a number of a subset of intra prediction modes included in the set table is 35, and the set table corresponding to the subset includes: TABLE-US-00012 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle — 32 26 20 16 12 8 4 2 0 −2 −4 −8 −12 −16 −20 −26 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle −32 −26 −20 −16 −12 −8 −4 −2 0 2 4 8 12 16 20 26 32 where predModeIntra comprises the plurality of intra prediction modes, and intraPredAngle comprises the plurality of intra prediction angles.




Claim 4’s limitations:

determining a ratio of a width to a height of a coding unit; and based on the determined ratio being greater than or equal to 4 or less than or equal to 1/4, removing, from the set table, a first number of multiple intra prediction modes such that the set table after the removing the first number of multiple intra prediction modes corresponds to the subset of intra prediction modes, wherein the first number corresponds to the determined ratio and a shorter side among the width and the height, and wherein the selecting the one of the plurality of intra prediction modes comprises selecting, for encoding the video sequence, the one of the plurality of intra prediction modes, from the set table after the removing.




Claim 5’s limitations:

wherein the removing the first number of multiple intra prediction modes comprises, based on a second number of the plurality of intra prediction modes included in the set table being 35: based on the determined ratio being 4, 8, 16 or 32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 5, 6, 7 or 8, respectively; and based on the determined ratio being 1/4, 1/8, 1/16 or 1/32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 5, 6, 7 or 8, respectively.


claim 6’s limitations:

wherein the removing the first number of multiple intra prediction modes comprises, based on a second number of the plurality of intra prediction modes included in the set table being 67: based on the determined ratio being 4, 8, 16 or 32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 10, 12, 14 or 16, respectively; and based on the determined ratio being 1/4, 1/8, 1/16 or 1/32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 10, 12, 14 or 16, respectively


claim 7’s limitations: 

for each of the plurality of intra prediction modes included in the set table from which the first number of the multiple intra prediction modes is removed, based on a respective one of the plurality of intra prediction angles being greater than a diagonal direction of the coding unit, mapping the respective one of the plurality of intra prediction angles to the diagonal direction.


	It is noticed that claim 1, 3, 2, 6 -9 of US Patent US 10630979 does not disclose explicitly of video encoding.
	Sohn discloses of video encoding (as shown in fig. 1, paragraph 0343, … intra prediction modes of the conventional video encoding method allocates prediction mode numbers to all intra prediction directions. That is, prediction mode numbers 0, 1, 2, 3, 4, 5, 6, 7, and 8 are allocated to a vertical direction, a horizontal direction, a DC direction, a diagonal down-left direction, a diagonal down-right direction, a vertical-right direction, a horizontal-down direction, a vertical-left direction, and a horizontal-up direction, respectively.). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology video encoding as a modification to the claim 1, 3, 2, 6 -9 of US Patent US 10630979  for the benefit of that have video encoding functionality (see paragraph 0343).
6. 	Claim 8 -13, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 10, 11, 12, 15, 10, 16, 17 of US Patent US 10630979 in view of Sohn et al. (US 20110047155) indicated below.  
For Claim 8-13 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/ apparatus of controlling intra prediction for decoding of a video sequence.  As clearly indicated in the table below, each claimed limitations of claim 8-13 of the current application are anticipated by the corresponding limitations of claim 10, 11, 12, 15, 10, 16, 17 of the reference patent except of video encoding.
.
US 10630979
 Current Application
Claim 10:

An apparatus for controlling intra prediction for decoding of a video sequence, the apparatus comprising: at least one memory configured to store computer program code;  
and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code comprising: 
setting code configured to cause the at least one processor to set a table including a plurality of intra prediction modes respectively corresponding to a plurality of intra prediction angles, the plurality of intra prediction angles including diagonal intra prediction angles respectively corresponding to diagonal directions of all shapes of coding units;  
selecting code configured to cause the at least one processor to select, for decoding the video sequence, one of the plurality of intra prediction modes, from the set table;  
determining code configured to cause the at least one processor to determine a ratio of a width to a height of a coding unit;  
and removing code configured to cause the at least one processor to, based on the determined ratio being greater than or equal to 4 or less than or equal to 1/4, remove, from the set table, a first number of multiple intra prediction modes, the first number corresponding to the determined ratio and a shorter side among the width and the height, wherein the selecting code is further configured to cause the at least one processor to select, for decoding the video sequence, the one of the plurality of intra prediction modes, from 
the set table from which the first number of the multiple intra prediction modes is removed
claim 12’s limitation:
wherein a number of the plurality of intra prediction modes included in the set table is 67, and the set table includes: 
TABLE-US-00013 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle -- 32 29 26 23 20 18 16 14 12 10 8 6 4 3 2 1 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle 0 -1 -2 -3 -4 -6 -8 -10 -12 -14 -16 -18 -20 -23 -26 -29 -32- predModeIntra 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 intraPredAngle -29 -26 -23 -20 -18 -16 -14 -12 -10 -8 -6 -4 -3 -2 -1 0 1 predModeIntra 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 intraPredAngle 2 3 4 6 8 10 12 14 16 18 20 23 26 29 32 
    where predModeIntra denotes the plurality of intra prediction modes, and intraPredAngle denotes the plurality of intra prediction angles

claim 11’s limitations:
wherein each of the diagonal intra prediction angles is denoted by .alpha., and tan(.alpha.) is equal to [1/32, 2/32, 4/32, 8/32, 16/32, 32/32]
claim 15’s limitations:
wherein a number of the plurality of intra prediction modes included in the set table is 35, and the set table includes: 
TABLE-US-00012 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle -- 32 26 20 16 12 8 4 2 0 -2 -4 -8 -12 -16 -20 -26 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle -32 -26 -20 -16 -12 -8 -4 -2 0 2 4 8 12 16 20 26 32 
  where predModeIntra denotes the plurality of intra prediction modes, and intraPredAngle denotes the plurality of intra prediction angles


claim 10’s limitations:

determining code configured to cause the at least one processor to determine a ratio of a width to a height of a coding unit;  and removing code configured to cause the at least one processor to, based on the determined ratio being greater than or equal to 4 or less than or equal to 1/4, remove, from the set table, a first number of multiple intra prediction modes, the first number corresponding to the determined ratio and a shorter side among the width and the height, wherein the selecting code is further configured to cause the at least one processor to select, for decoding the video sequence, the one of the plurality of intra prediction modes, from the set table from which the first number of the multiple intra prediction modes is removed

claim 16’s limitations:
wherein the removing code is further configured to cause the at least one processor to, based on a second number of the plurality of intra prediction modes included in the set table being 35: based on the determined ratio being 4, 8, 16 or 32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 5, 6, 7 or 8, respectively;  and based on the determined ratio being 1/4, 1/8, 1/16 or 1/32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 5, 6, 7 or 8, respectively

claim 17’s limitations:
wherein the removing code is further configured to cause the at least one processor to, based on a second number of the plurality of intra prediction modes included in the set table being 67: based on the determined ratio being 4, 8, 16 or 32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 10, 12, 14 or 16, respectively;  and based on the determined ratio being 1/4, 1/8, 1/16 or 1/32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 10, 12, 14 or 16, respectively

Claim 8


An apparatus for controlling intra prediction for encoding of a video sequence, the apparatus comprising: at least one memory configured to store computer program code; 

and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code comprising: 

setting code configured to cause the at least one processor to set a table including a plurality of intra prediction modes respectively corresponding to a plurality of intra prediction angles; 



and selecting code configured to cause the at least one processor to select, for encoding the video sequence, 






















one of the plurality of intra prediction modes, from the set table, wherein a number of the plurality of intra prediction modes included in the set table is 67, the set table including: TABLE-US-00013 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle — 32 29 26 23 20 18 16 14 12 10 8 6 4 3 2 1 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle 0 −1 −2 −3 −4 −6 −8 −10 −12 −14 −16 −18 −20 −23 −26 −29 −32 predModeIntra 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 intraPredAngle −29 −26 −23 −20 −18 −16 −14 −12 −10 −8 −6 −4 −3 −2 −1 0 1 predModeIntra 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 intraPredAngle 2 3 4 6 8 10 12 14 16 18 20 23 26 29 32 where predModeIntra comprises the plurality of intra prediction modes, and intraPredAngle comprises the plurality of intra prediction angles.



claim 9’s limitations: 
wherein each of the diagonal intra prediction angles is denoted by α, and tan(α) is equal to {1/32, 2/32, 4/32, 8/32, 16/32, 32/32}. 

claim 10’s limitations:
wherein a number of a subset of intra prediction modes included in the set table is 35, and the set table corresponding to the subset includes: TABLE-US-00014 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle — 32 26 20 16 12 8 4 2 0 −2 −4 −8 −12 −16 −20 −26 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle −32 −26 −20 −16 −12 −8 −4 −2 0 2 4 8 12 16 20 26 32 where predModeIntra comprises the plurality of intra prediction modes, and intraPredAngle comprises the plurality of intra prediction angles. 





Claim 11’s limitations:



determining code configured to cause the at least one processor to determine a ratio of a width to a height of a coding unit; and removing code configured to cause the at least one processor to, based on the determined ratio being greater than or equal to 4 or less than or equal to 1/4, remove, from the set table, a first number of multiple intra prediction modes such that the set table after the removing the first number of multiple intra prediction modes corresponds to the subset of intra prediction modes, wherein the first number corresponding to the determined ratio and a shorter side among the width and the height, and wherein the selecting code is further configured to cause the at least one processor to select, for encoding the video sequence, the one of the plurality of intra prediction modes, from the set table after the removing. 

Claim 12’s limitations:

wherein the removing code is further configured to cause the at least one processor to, based on a second number of the plurality of intra prediction modes included in the set table being 35: based on the determined ratio being 4, 8, 16 or 32, remove, from the set table, the first number of the multiple intra prediction modes, the first number being 5, 6, 7 or 8, respectively; and based on the determined ratio being 1/4, 1/8, 1/16 or 1/32, remove, from the set table, the first number of the multiple intra prediction modes, the first number being 5, 6, 7 or 8, respectively. 

claim 13’s limitations:

wherein the removing code is further configured to cause the at least one processor to, based on a second number of the plurality of intra prediction modes included in the set table being 67: based on the determined ratio being 4, 8, 16 or 32, remove, from the set table, the first number of the multiple intra prediction modes, the first number being 10, 12, 14 or 16, respectively; and based on the determined ratio being 1/4, 1/8, 1/16 or 1/32, remove, from the set table, the first number of the multiple intra prediction modes, the first number being 10, 12, 14 or 16, respectively. 





	It is noticed that claim 10, 11, 12, 15, 10, 16, 17 of US Patent US 10630979 does not disclose explicitly of video encoding.
	Sohn discloses of video encoding (as shown in fig. 1, paragraph 0343, … intra prediction modes of the conventional video encoding method allocates prediction mode numbers to all intra prediction directions. That is, prediction mode numbers 0, 1, 2, 3, 4, 5, 6, 7, and 8 are allocated to a vertical direction, a horizontal direction, a DC direction, a diagonal down-left direction, a diagonal down-right direction, a vertical-right direction, a horizontal-down direction, a vertical-left direction, and a horizontal-up direction, respectively.). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology video encoding as a modification to the claim 10, 11, 12, 15, 10, 16, 17 of US Patent US 10630979 for the benefit of that have video encoding functionality (see paragraph 0343).
7. 	Claim 14, is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 18, 3 of US Patent US 10630979 in view of Sohn et al. (US 20110047155) indicated below.  

For Claim 14 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/non-transitory computer-readable storage medium storing instructions  of controlling intra prediction for decoding of a video sequence.  As clearly indicated in the table below, each claimed limitations of claim 14 of the current application are anticipated by the corresponding limitations of claim 18, 3 of the reference patent except of video encoding.
US 10630979
 Current Application
Claim 18:

A non-transitory computer-readable storage medium storing instructions that cause a processor to: 
set a table including a plurality of intra prediction modes respectively corresponding to a plurality of intra prediction angles, the plurality of intra prediction angles including diagonal intra prediction angles respectively corresponding to diagonal directions of all shapes of coding units;  select, for decoding a video sequence, one of the plurality of intra prediction modes, from the set table;  determine a ratio of a width to a height of a coding unit;  and based on the determined ratio being greater than or equal to 4 or less than or equal to 1/4, remove, from the set table, a first number of multiple intra prediction modes, the first number corresponding to the determined ratio and a shorter side among the width and the height, wherein the selecting the one of the plurality of intra prediction modes comprises selecting, for decoding the video sequence, the one of the plurality of intra prediction modes, from the set table from which the first number of the multiple intra prediction modes is removed
claim 3’s limitation:
wherein a number of the plurality of intra prediction modes included in the set table is 67, and the set table includes: 
TABLE-US-00011 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle -- 32 29 26 23 20 18 16 14 12 10 8 6 4 3 2 1 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle 0 -1 -2 -3 -4 -6 -8  -10 -12 -14 -16 -18 -20 -23 -26 -29 -32 predModeIntra 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 intraPredAngle -29 -26 -23 -20 -18 -16 -14 -12 -10 -8 -6 -4 -3 -2 -1 0 1 predModeIntra 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 intraPredAngle 2 3 4 6 8 10 12 14 16 18 20 23 26 29 32 
where predModeIntra comprises the plurality of intra prediction modes, and intraPredAngle comprises the plurality of intra prediction angles

Claim 14


A non-transitory computer-readable storage medium storing instructions that cause a processor to: set a table including a plurality of intra prediction modes respectively corresponding to a plurality of intra prediction angles; and select, for encoding a video sequence, one of the plurality of intra prediction modes, from the set table, wherein a number of the plurality of intra prediction modes included in the set table is 67, the set table including: TABLE-US-00015 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle — 32 29 26 23 20 18 16 14 12 10 8 6 4 3 2 1 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle 0 −1 −2 −3 −4 −6 −8 −10 −12 −14 −16 −18 −20 −23 −26 −29 −32 predModeIntra 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 intraPredAngle −29 −26 −23 −20 −18 −16 −14 −12 −10 −8 −6 −4 −3 −2 −1 0 1 predModeIntra 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 intraPredAngle 2 3 4 6 8 10 12 14 16 18 20 23 26 29 32 where predModeIntra comprises the plurality of intra prediction modes, and intraPredAngle comprises the plurality of intra prediction angles.


	It is noticed that claim 18, 3 of US Patent US 10630979 does not disclose explicitly of video encoding.
	Sohn discloses of video encoding (as shown in fig. 1, paragraph 0343, … intra prediction modes of the conventional video encoding method allocates prediction mode numbers to all intra prediction directions. That is, prediction mode numbers 0, 1, 2, 3, 4, 5, 6, 7, and 8 are allocated to a vertical direction, a horizontal direction, a DC direction, a diagonal down-left direction, a diagonal down-right direction, a vertical-right direction, a horizontal-down direction, a vertical-left direction, and a horizontal-up direction, respectively.). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology video encoding as a modification to the claim 18, 3  of US Patent US 10630979 for the benefit of that have video encoding functionality (see paragraph 0343).

9. 	Claim 1 -7, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1-7 of US Patent US 11128863 in view of Sohn et al. (US 20110047155) indicated below.  
For Claim 1-7 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method of controlling intra prediction for decoding of a video sequence.  As clearly indicated in the table below, each claimed limitations of claim 1-7 of the current application are anticipated by the corresponding limitations of claim 1-7 of the reference patent except of video encoding.
US 11128863
 Current Application
Claim 1:

A method of controlling intra prediction for decoding of a video sequence, the method being performed by at least one processor, and the method comprising: 
setting a table including a plurality of intra prediction modes respectively corresponding to a plurality of intra prediction angles; 

and selecting, for decoding the video sequence, one of the plurality of intra prediction modes, from the set table, wherein a number of the plurality of intra prediction modes included in the set table is 67, the set table including: TABLE-US-00011 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle — 32 29 26 23 20 18 16 14 12 10 8 6 4 3 2 1 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle 0 −1 −2 −3 −4 −6 −8 −10 −12 −14 −16 −18 −20 −23 −26 −29 −32 predModeIntra 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 intraPredAngle −29 −26 −23 −20 −18 −16 −14 −12 −10 −8 −6 −4 −3 −2 −1 0 1 predModeIntra 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 intraPredAngle 2 3 4 6 8 10 12 14 16 18 20 23 26 29 32 where predModeIntra comprises the plurality of intra prediction modes and intraPredAngle comprises the plurality of intra prediction angles.


claim 2’s limitations:
wherein each of the diagonal intra prediction angles is denoted by .alpha., and tan(.alpha.) is equal to [1/32, 2/32, 4/32, 8/32, 16/32, 32/32]
claim 3’s limitations:
wherein a number of the plurality of intra prediction modes included in the set table is 35, and the set table includes: 
TABLE-US-00012 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle -- 32 26 20 16 12 8 4 2 0 -2 -4 -8 -12 -16 -20 -26 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle -32 -26 -20 -16 -12 -8 -4 -2 0 2 4 8 12 16 20 26 32 
  where predModeIntra denotes the plurality of intra prediction modes, and intraPredAngle denotes the plurality of intra prediction angles

claim 4’s limitations:

determining a ratio of a width to a height of a coding unit;  and based on the determined ratio being greater than or equal to 4 or less than or equal to 1/4, removing, from the set table, a first number of multiple intra prediction modes, the first number corresponding to the determined ratio and a shorter side among the width and the height, wherein the selecting the one of the plurality of intra prediction modes comprises selecting, for decoding the video sequence, the one of the plurality of intra prediction modes, from the set table from which the first number of the multiple intra prediction modes is removed

claim 5’s limitations:
wherein the removing the first number of multiple intra prediction modes comprises, based on a second number of the plurality of intra prediction modes included in the set table being 35: based on the determined ratio being 4, 8, 16 or 32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 5, 6, 7 or 8, respectively;  and based on the determined ratio being 1/4, 1/8, 1/16 or 1/32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 5, 6, 7 or 8, respectively

claim 6’s limitations:
wherein the removing the first number of multiple intra prediction modes comprises, based on a second number of the plurality of intra prediction modes included in the set table being 67: based on the determined ratio being 4, 8, 16 or 32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 10, 12, 14 or 16, respectively;  and based on the determined ratio being 1/4, 1/8, 1/16 or 1/32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 10, 12, 14 or 16, respectively

claim 7’s limitations: 
for each of the plurality of intra prediction modes included in the set table from which the first number of the multiple intra prediction modes is removed, based on a respective one of the plurality of intra prediction angles being greater than a diagonal direction of the coding unit, mapping the respective one of the plurality of intra prediction angles to the diagonal direction


Claim 1 


A method of controlling intra prediction for encoding of a video sequence, the method being performed by at least one processor, and the method comprising: 

setting a table including a plurality of intra prediction modes respectively corresponding to a plurality of intra prediction angles; 




and selecting, for encoding the video sequence, one of the plurality of intra prediction modes, from the set table, wherein a number of the plurality of intra prediction modes included in the set table is 67, the set table including: TABLE-US-00011 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle — 32 29 26 23 20 18 16 14 12 10 8 6 4 3 2 1 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle 0 −1 −2 −3 −4 −6 −8 −10 −12 −14 −16 −18 −20 −23 −26 −29 −32 predModeIntra 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 intraPredAngle −29 −26 −23 −20 −18 −16 −14 −12 −10 −8 −6 −4 −3 −2 −1 0 1 predModeIntra 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 intraPredAngle 2 3 4 6 8 10 12 14 16 18 20 23 26 29 32 where predModeIntra comprises the plurality of intra prediction modes and intraPredAngle comprises the plurality of intra prediction angles




claim 2’s limitations: 
wherein each of the diagonal intra prediction angles is denoted by α, and tan(α) is equal to {1/32, 2/32, 4/32, 8/32, 16/32, 32/32}.
claim 3’s limitations:
wherein a number of a subset of intra prediction modes included in the set table is 35, and the set table corresponding to the subset includes: TABLE-US-00012 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle — 32 26 20 16 12 8 4 2 0 −2 −4 −8 −12 −16 −20 −26 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle −32 −26 −20 −16 −12 −8 −4 −2 0 2 4 8 12 16 20 26 32 where predModeIntra comprises the plurality of intra prediction modes, and intraPredAngle comprises the plurality of intra prediction angles.




Claim 4’s limitations:

determining a ratio of a width to a height of a coding unit; and based on the determined ratio being greater than or equal to 4 or less than or equal to 1/4, removing, from the set table, a first number of multiple intra prediction modes such that the set table after the removing the first number of multiple intra prediction modes corresponds to the subset of intra prediction modes, wherein the first number corresponds to the determined ratio and a shorter side among the width and the height, and wherein the selecting the one of the plurality of intra prediction modes comprises selecting, for encoding the video sequence, the one of the plurality of intra prediction modes, from the set table after the removing.




Claim 5’s limitations:

wherein the removing the first number of multiple intra prediction modes comprises, based on a second number of the plurality of intra prediction modes included in the set table being 35: based on the determined ratio being 4, 8, 16 or 32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 5, 6, 7 or 8, respectively; and based on the determined ratio being 1/4, 1/8, 1/16 or 1/32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 5, 6, 7 or 8, respectively.


claim 6’s limitations:

wherein the removing the first number of multiple intra prediction modes comprises, based on a second number of the plurality of intra prediction modes included in the set table being 67: based on the determined ratio being 4, 8, 16 or 32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 10, 12, 14 or 16, respectively; and based on the determined ratio being 1/4, 1/8, 1/16 or 1/32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 10, 12, 14 or 16, respectively


claim 7’s limitations: 

for each of the plurality of intra prediction modes included in the set table from which the first number of the multiple intra prediction modes is removed, based on a respective one of the plurality of intra prediction angles being greater than a diagonal direction of the coding unit, mapping the respective one of the plurality of intra prediction angles to the diagonal direction.


	It is noticed that claim 1 -7 of US Patent US  11128863  does not disclose explicitly of video encoding.
	Sohn discloses of video encoding (as shown in fig. 1, paragraph 0343, … intra prediction modes of the conventional video encoding method allocates prediction mode numbers to all intra prediction directions. That is, prediction mode numbers 0, 1, 2, 3, 4, 5, 6, 7, and 8 are allocated to a vertical direction, a horizontal direction, a DC direction, a diagonal down-left direction, a diagonal down-right direction, a vertical-right direction, a horizontal-down direction, a vertical-left direction, and a horizontal-up direction, respectively.). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology video encoding as a modification to the claim 1 -7 of US Patent US  11128863  for the benefit of that have video encoding functionality (see paragraph 0343).
10. 	Claim 8 -13, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 8-13 of US Patent US 11128863  in view of Sohn et al. (US 20110047155) indicated below.  
For Claim 8-13 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/ apparatus of controlling intra prediction for decoding of a video sequence.  As clearly indicated in the table below, each claimed limitations of claim 8-13 of the current application are anticipated by the corresponding limitations of claim 8-13 of the reference patent except of video encoding.
.
US 11128863
 Current Application
Claim 10:

An apparatus for controlling intra prediction for decoding of a video sequence, the apparatus comprising: at least one memory configured to store computer program code; 
and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code comprising: 
setting code configured to cause the at least one processor to set a table including a plurality of intra prediction modes respectively corresponding to a plurality of intra prediction angles; 

and selecting code configured to cause the at least one processor to select, for decoding the video sequence, 











one of the plurality of intra prediction modes, from the set table, wherein a number of the plurality of intra prediction modes included in the set table is 67, the set table including: TABLE-US-00013 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle — 32 29 26 23 20 18 16 14 12 10 8 6 4 3 2 1 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle 0 −1 −2 −3 −4 −6 −8 −10 −12 −14 −16 −18 −20 −23 −26 −29 −32 predModeIntra 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 intraPredAngle −29 −26 −23 −20 −18 −16 −14 −12 −10 −8 −6 −4 −3 −2 −1 0 1 predModeIntra 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 intraPredAngle 2 −3 4 6 8 10 12 14 16 18 20 23 26 29 32 where predModeIntra comprises the plurality of intra prediction modes, and intraPredAngle comprises the plurality of intra prediction angles


claim 9’s limitations:
wherein each of the diagonal intra prediction angles is denoted by .alpha., and tan(.alpha.) is equal to [1/32, 2/32, 4/32, 8/32, 16/32, 32/32]

claim 10’s limitations:
wherein a number of the plurality of intra prediction modes included in the set table is 35, and the set table includes: 
TABLE-US-00012 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle -- 32 26 20 16 12 8 4 2 0 -2 -4 -8 -12 -16 -20 -26 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle -32 -26 -20 -16 -12 -8 -4 -2 0 2 4 8 12 16 20 26 32 
  where predModeIntra denotes the plurality of intra prediction modes, and intraPredAngle denotes the plurality of intra prediction angles

claim 11’s limitations:

determining code configured to cause the at least one processor to determine a ratio of a width to a height of a coding unit;  and removing code configured to cause the at least one processor to, based on the determined ratio being greater than or equal to 4 or less than or equal to 1/4, remove, from the set table, a first number of multiple intra prediction modes, the first number corresponding to the determined ratio and a shorter side among the width and the height, wherein the selecting code is further configured to cause the at least one processor to select, for decoding the video sequence, the one of the plurality of intra prediction modes, from the set table from which the first number of the multiple intra prediction modes is removed

claim 12’s limitations:
wherein the removing code is further configured to cause the at least one processor to, based on a second number of the plurality of intra prediction modes included in the set table being 35: based on the determined ratio being 4, 8, 16 or 32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 5, 6, 7 or 8, respectively;  and based on the determined ratio being 1/4, 1/8, 1/16 or 1/32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 5, 6, 7 or 8, respectively

claim 13’s limitations:
wherein the removing code is further configured to cause the at least one processor to, based on a second number of the plurality of intra prediction modes included in the set table being 67: based on the determined ratio being 4, 8, 16 or 32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 10, 12, 14 or 16, respectively;  and based on the determined ratio being 1/4, 1/8, 1/16 or 1/32, removing, from the set table, the first number of the multiple intra prediction modes, the first number being 10, 12, 14 or 16, respectively

Claim 8


An apparatus for controlling intra prediction for encoding of a video sequence, the apparatus comprising: at least one memory configured to store computer program code; 

and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code comprising: 

setting code configured to cause the at least one processor to set a table including a plurality of intra prediction modes respectively corresponding to a plurality of intra prediction angles; 



and selecting code configured to cause the at least one processor to select, for encoding the video sequence, 






















one of the plurality of intra prediction modes, from the set table, wherein a number of the plurality of intra prediction modes included in the set table is 67, the set table including: TABLE-US-00013 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle — 32 29 26 23 20 18 16 14 12 10 8 6 4 3 2 1 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle 0 −1 −2 −3 −4 −6 −8 −10 −12 −14 −16 −18 −20 −23 −26 −29 −32 predModeIntra 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 intraPredAngle −29 −26 −23 −20 −18 −16 −14 −12 −10 −8 −6 −4 −3 −2 −1 0 1 predModeIntra 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 intraPredAngle 2 3 4 6 8 10 12 14 16 18 20 23 26 29 32 where predModeIntra comprises the plurality of intra prediction modes, and intraPredAngle comprises the plurality of intra prediction angles.



claim 9’s limitations: 
wherein each of the diagonal intra prediction angles is denoted by α, and tan(α) is equal to {1/32, 2/32, 4/32, 8/32, 16/32, 32/32}. 

claim 10’s limitations:
wherein a number of a subset of intra prediction modes included in the set table is 35, and the set table corresponding to the subset includes: TABLE-US-00014 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle — 32 26 20 16 12 8 4 2 0 −2 −4 −8 −12 −16 −20 −26 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle −32 −26 −20 −16 −12 −8 −4 −2 0 2 4 8 12 16 20 26 32 where predModeIntra comprises the plurality of intra prediction modes, and intraPredAngle comprises the plurality of intra prediction angles. 





Claim 11’s limitations:



determining code configured to cause the at least one processor to determine a ratio of a width to a height of a coding unit; and removing code configured to cause the at least one processor to, based on the determined ratio being greater than or equal to 4 or less than or equal to 1/4, remove, from the set table, a first number of multiple intra prediction modes such that the set table after the removing the first number of multiple intra prediction modes corresponds to the subset of intra prediction modes, wherein the first number corresponding to the determined ratio and a shorter side among the width and the height, and wherein the selecting code is further configured to cause the at least one processor to select, for encoding the video sequence, the one of the plurality of intra prediction modes, from the set table after the removing. 

Claim 12’s limitations:

wherein the removing code is further configured to cause the at least one processor to, based on a second number of the plurality of intra prediction modes included in the set table being 35: based on the determined ratio being 4, 8, 16 or 32, remove, from the set table, the first number of the multiple intra prediction modes, the first number being 5, 6, 7 or 8, respectively; and based on the determined ratio being 1/4, 1/8, 1/16 or 1/32, remove, from the set table, the first number of the multiple intra prediction modes, the first number being 5, 6, 7 or 8, respectively. 

claim 13’s limitations:

wherein the removing code is further configured to cause the at least one processor to, based on a second number of the plurality of intra prediction modes included in the set table being 67: based on the determined ratio being 4, 8, 16 or 32, remove, from the set table, the first number of the multiple intra prediction modes, the first number being 10, 12, 14 or 16, respectively; and based on the determined ratio being 1/4, 1/8, 1/16 or 1/32, remove, from the set table, the first number of the multiple intra prediction modes, the first number being 10, 12, 14 or 16, respectively. 





	It is noticed that claim 8-13 of US Patent US 11128863  does not disclose explicitly of video encoding.
	Sohn discloses of video encoding (as shown in fig. 1, paragraph 0343, … intra prediction modes of the conventional video encoding method allocates prediction mode numbers to all intra prediction directions. That is, prediction mode numbers 0, 1, 2, 3, 4, 5, 6, 7, and 8 are allocated to a vertical direction, a horizontal direction, a DC direction, a diagonal down-left direction, a diagonal down-right direction, a vertical-right direction, a horizontal-down direction, a vertical-left direction, and a horizontal-up direction, respectively.). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology video encoding as a modification to the claim 8-13 of US Patent US 11128863  for the benefit of that have video encoding functionality (see paragraph 0343).
11. 	Claim 14, is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 14 of US Patent US 11128863 in view of Sohn et al. (US 20110047155) indicated below.  

For Claim 14 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/non-transitory computer-readable storage medium storing instructions  of controlling intra prediction for decoding of a video sequence.  As clearly indicated in the table below, each claimed limitations of claim 14 of the current application are anticipated by the corresponding limitations of claim 14 of the reference patent except of video encoding.
US 11128863
 Current Application
Claim 14:

A non-transitory computer-readable storage medium storing instructions that cause a processor to: set a table including a plurality of intra prediction modes respectively corresponding to a plurality of intra prediction angles; and select, for decoding a video sequence, one of the plurality of intra prediction modes, from the set table, wherein a number of the plurality of intra prediction modes included in the set table is 67, the set table including: TABLE-US-00015 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle — 32 29 26 23 20 18 16 14 12 10 8 6 4 3 2 1 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle 0 −1 −2 −3 −4 −6 −8 −10 −12 −14 −16 −18 −20 −23 −26 −29 −32 predModeIntra 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 intraPredAngle −29 −26 −23 −20 −18 −16 −14 −12 −10 −8 −6 −4 −3 −2 −1 0 1 predModeIntra 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 intraPredAngle 2 3 4 6 8 10 12 14 16 18 20 23 26 29 32 where predModeIntra comprises the plurality of intra prediction modes, and intraPredAngle comprises the plurality of intra prediction angles.

Claim 14


A non-transitory computer-readable storage medium storing instructions that cause a processor to: set a table including a plurality of intra prediction modes respectively corresponding to a plurality of intra prediction angles; and select, for encoding a video sequence, one of the plurality of intra prediction modes, from the set table, wherein a number of the plurality of intra prediction modes included in the set table is 67, the set table including: TABLE-US-00015 predModeIntra 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 intraPredAngle — 32 29 26 23 20 18 16 14 12 10 8 6 4 3 2 1 predModeIntra 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 intraPredAngle 0 −1 −2 −3 −4 −6 −8 −10 −12 −14 −16 −18 −20 −23 −26 −29 −32 predModeIntra 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 intraPredAngle −29 −26 −23 −20 −18 −16 −14 −12 −10 −8 −6 −4 −3 −2 −1 0 1 predModeIntra 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 intraPredAngle 2 3 4 6 8 10 12 14 16 18 20 23 26 29 32 where predModeIntra comprises the plurality of intra prediction modes, and intraPredAngle comprises the plurality of intra prediction angles.


	It is noticed that claim 14 of US Patent US 11128863 does not disclose explicitly of video encoding.
	Sohn discloses of video encoding (as shown in fig. 1, paragraph 0343, … intra prediction modes of the conventional video encoding method allocates prediction mode numbers to all intra prediction directions. That is, prediction mode numbers 0, 1, 2, 3, 4, 5, 6, 7, and 8 are allocated to a vertical direction, a horizontal direction, a DC direction, a diagonal down-left direction, a diagonal down-right direction, a vertical-right direction, a horizontal-down direction, a vertical-left direction, and a horizontal-up direction, respectively.). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology video encoding as a modification to the claim 14 of US Patent US 11128863 for the benefit of that have video encoding functionality (see paragraph 0343).

12. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423